Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “configured to;” should be “configured to:”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 5, “configured to;” should be “configured to:”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to” in claims 1, 2, 4, 6-9, 11-13, 17, and 18.  On page 22, lines 14-15, page 57, lines 9-11, and page 74, lines 2-7 of the specification, a “control unit” is described as something that executes logic and stores data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “the at least one control unit is further configured to cause visualization of steps a), b) and c)”.  This limitation invokes 35 U.S.C. 112(f) or pre-AIA  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the predetermined relationship" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the claim to recite “the first predefined relationship” as in claim 2.
Claim 5 recites the limitation "the predetermined relationship" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the claim to recite “the first predefined relationship” as in claim 2.
Regarding claim 12, claim limitation “the at least one control unit is further configured to cause visualization of steps a), b) and c)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the “visualization” in claim 12.  Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
	Claim 16 recites “The system of claim 16”.  It is unclear as to what claim 16 depends on because it is dependent upon itself.  For purposes of Examination, the Examiner assumes that claim 16 depends on claim 13.
	Claim 17 is rejected as being dependent on rejected claim 16 and does not cure the deficiencies of claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to further limit another claim because it is dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 17 is rejected as being dependent on rejected claim 16 and does not cure the deficiencies of claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 1 recites a mental process which can be performed in the human mind with the aid of pen and paper.  Under the broadest reasonable interpretation, the claim covers performance in the mind but for the recitation of generic computer components.
If a claim, under its broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible).
The claim limitations of claim 1 can be performed in the mind with the aid of pen and paper.  The limitation a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units by a first time can be performed in the mind with the aid of pen and paper to write the list.  The limitation b) identifying one or more constraints from the list, which need to be satisfied by a defined time can be performed in the mind.  The limitation c) identifying for each identified constraint whether any conflict or error exists, where a conflict occurs whenever an inconsistency between two or more cooperative units occurs, and an error is associated with any condition that is inconsistent with the list of parameters can be performed in the mind and is nothing more than performing an observation, evaluation, and judgment.  The limitations d) marking the constraints for which an error or conflict has been identified and e) incrementing a mark count for each cooperative unit associated with each marked constraint can be performed in the mind with the aid of pen and paper to place a mark next to a constraint in the list and to tally the number of cooperative units associated with each marked constraint.  The limitation perform at least one of diagnosis and prognosis based at least in part on the marked constraints can be performed in the mind and is nothing more than performing an evaluation and judgment.
Claim 1 does not recite a practical application because the claim does not recite a technological solution to a technological problem.  The claim is not linked to any technology and does not reflect an improvement in any technology.  The claim recites nothing more than data gathering and analysis, which was found by the courts to be abstract and not patent eligible (see Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2016)).  
Claim 1 additionally recites two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The recitation of “two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors” only generally links the use of the judicial 
Claim 1 additionally recites at least one control unit.  When considering the claim as a whole this additional element does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Instead the additional element merely includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.  Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’)  Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.  The limitation “receive a list of parameters associated with the cooperative units and interactions between the cooperative units” merely adds insignificant extra-solution activity to the judicial exception.
Further analysis of claim 1 shows that the claim does not recite any additional elements that render the claim patent eligible even though a judicial exception is recited at least one control unit is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.
Claim 2 recites f) identifying each constraint having a first predefined relationship with each constraint marked in d); and g) marking the constraints identified in f).  This limitation can be performed in the mind with the aid of pen and paper to mark a constraint in the list of constraints.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.    
Claim 3 recites wherein the predetermined relationship includes a condition wherein a time associated with the identified constraint is the same or earlier than a time associated with the constraint marked in step d).  This limitation can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the 
Claim 4 recites h) identifying each constraint having a second predefined relationship with each constraint marked in d); and i) marking the constraints identified in h).  This limitation can be performed in the mind with the aid of pen and paper to mark a constraint in the list of constraints.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.    
Claim 5 recites wherein the predetermined relationship includes a condition wherein a time associated with the identified constraint is later than a time associated with the constraint marked in step d).  This limitation can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.     
Claim 6 recites wherein the at least one control unit is further configured to: create and update at least one constraint (C) table using the list of parameters associated with the cooperative units and interactions between the cooperative units; and use the constraint table in step e) to identify each cooperative unit associated with each constraint marked in step d).  This limitation can be performed in the mind with the aid of pen and paper.  For example, Tables 4.3 and 4.4 on pages 57 and 58 of Applicant’s specification could easily be hand-drawn by a person.  Additionally “identifying each cooperative unit associated with each constraint marked” can be performed in the mind and is nothing more than making an observation.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  A table is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines table as: In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.
Claim 7 recites wherein the at least one control unit is further configured to: model dependencies between constraints to form at least one relationship (R) table using the C table and the list of parameters associated with a system of cooperative units and interactions between the cooperative units; and use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  This limitation can be performed in the mind with the aid of pen and paper.  Modeling is nothing more than a mathematical representation of a situation and can be performed in the mind.  For example, Tables 4.3 and 4.4 on pages 57 and 58 of Applicant’s specification could easily be calculated and hand-drawn by a person.  Additionally “using the at least one R table to perform the at least one of diagnosis and prognosis” can be performed in the mind and is nothing more than making an evaluation and judgement.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  A table is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines table as: In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.
Claim 8 recites wherein the at least one control unit is further configured to establish and update a constraint network encompassing the constraints and their dependencies using the C and R tables, wherein each node in the constraint network is represented by a constraint and links between nodes represent relationships between constraints.  This limitation can be performed in the mind.  The constraint network is merely an abstract concept and is not a physical network.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Further claim 8 does not recite any additional elements that provide ‘‘significantly more’’ than the recited judicial exception.
Claim 9 recites wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints, and wherein the at least control unit is configured to use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  The limitation use the at least one R table in performing the at least one of diagnosis and prognosis can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The limitation the at least one control unit further stores a relationship (R) table of defined relationships between constraints merely adds insignificant extra-solution activity to the judicial exception.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  A table is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines table as: In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.  The limitation “storing a relationship (R) table” is well-understood, routine, and conventional (see MPEP 2106.05(d) II iv. storing and retrieving information in memory).  The limitation at least one control unit is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human.
Claim 10 recites wherein the R table includes at least one inclusive relationship between a first pair of constraints, and the R table includes at least one mutually exclusive relationship between a second pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.       
Claim 11 recites wherein the at least one control unit is further configured to mark in a different manner the constraints for which an error or conflict has not been identified.  This limitation can be performed in the mind with the aid of pen and paper.  A person could easily put a checkmark or some other symbol next to a constraint in a list of constraints for which an error or conflict has not been identified.  These additional elements do not integrate the exception into a practical application, using one or more 
Claim 12 recites wherein the at least one control unit is further configured to cause visualization of steps a), b) and c) and enable interactions between users based at least in part on using Petri nets or other state transition graphs.  This limitation can be performed in the mind with the aid of pen and paper.  A person could easily draw the steps using transition graphs.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional element of the at least one control unit is further configured to cause visualization adds insignificant extra-solution activity.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional element recited in the claim does not provide ‘‘significantly more’’ than the recited judicial exception.  A graphical user interface is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines graphical user interface as: a visual computer environment that represents programs, files, and options with graphical images.        
The claim limitations of claim 13 can be performed in the mind with the aid of pen and paper.  The limitation a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units by a first time can be performed in the mind with the aid of pen and paper to write the list.  The limitation b) identifying one or more constraints from the list, which need to be satisfied by a defined time can be performed in the mind.  The limitation c) identifying for each identified constraint whether any conflict or error exists, where a conflict occurs whenever an inconsistency between two or more cooperative units occurs, and an error is associated with any condition that is inconsistent with the list of parameters can be performed in the mind and is nothing more than performing an observation, evaluation, and judgment.  The limitations d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit associated with each marked constraint; and f) for at least one constraint marked in step d, mark another constraint based on the R table can be performed in the mind with the aid of pen and paper to place a mark next to a constraint in the list and to tally the number of cooperative units associated with each marked constraint.  The limitation perform at least one of diagnosis and prognosis based at least in part on the marked constraints can be performed in the mind and is nothing more than performing an evaluation and judgment.
Claim 13 does not recite a practical application because the claim does not recite a technological solution to a technological problem.  The claim is not linked to any technology and does not reflect an improvement in any technology.  The claim recites nothing more than data gathering and analysis, which was found by the courts to be abstract and not patent eligible (see Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2016)).  
two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The recitation of “two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors” only generally links the use of the judicial exception to a particular technological environment or field of use.  The components are generic components and are not integral to the claim.  Further, “a cooperative unit” is not even necessarily a physical element because it is defined in the specification by Equation 4.1.  The two or more cooperative units are not defined as any specific device or element and are referred to with generic language.  Further, the cooperative units are considered abstract objects since they are nothing more than a set of equations.
Claim 13 additionally recites at least one control unit storing a relationship (R) table identifying relationships between constraints, the at least one control unit configured to receive a list of parameters associated with the cooperative units and interactions between the cooperative units.  When considering the claim as a whole this additional element does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Instead the additional element merely includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.  Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’)  Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.  The limitations “storing a relationship (R) table identifying relationships between constraints” and “receive a list of parameters associated with the cooperative units and interactions between the cooperative units” merely add insignificant extra-solution activity to the judicial exception.
Further analysis of claim 13 shows that the claim does not recite any additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  These additional elements are well-understood, routine, and conventional.  The limitation “receiving a list of parameters” is well-understood, routine, and conventional (see MPEP 2106.05(d) II i.).  And the limitation “storing a relationship (R) table identifying relationships between at least one control unit is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.
Claim 14 recites wherein the R table includes at least one mutually exclusive relationship between a pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.   
Claim 15 recites wherein the R table includes at least one inclusive relationship between a pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.      
Claim 16 recites wherein the R table includes at least one mutually exclusive relationship between a second pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no 
Claims 17 and 18 recite wherein the at least one control unit is configured to use the R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  This limitation can be performed in the mind and is nothing more than performing an evaluation and judgment.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,496,463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 10,496,463 B2 contain(s) every element of .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claims 9, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,496,463 B2 in view of the well-known practice of storing data used by a processor to perform a function. 
Regarding claim 9, claim 1 of U.S. Patent No. 10,496,463 B2 recites all of the limitations of claim 9 except for “wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints”.  Claim 1 of U.S. Patent No. 10,496,463 B2 discloses forming at least one relationship (R) table and using the at least one R table in performing the at least one diagnosis and prognosis in the at least one control unit.  The Examiner takes Official Notice that it is well-known to store data or a data structure in memory in order to perform operations using the data or operations on the data.  It would have been obvious to one of ordinary skill at the time of 
 Regarding claim 13:
Claim 5 of U.S. Patent No. 10,496,463 B2 recites all of the limitations of claim 13 except for “wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints”.  Claim 1, from which claim 5 depends, discloses forming at least one relationship (R) table and using the at least one R table in performing the at least one diagnosis and prognosis in the at least one control unit.  The Examiner takes Official Notice that it is well-known to store data or a data structure in memory in order to perform operations using the data or operations on the data.  It would have been obvious to one of ordinary skill at the time of the invention to include the storing of an R table into claim 5 of U.S. Patent No. 10,496,463 B2.  A person of ordinary skill in the art would have been motivated to make the modification because having the data stored makes it available for the processor to use when executing an instruction.  
Regarding the limitation “for at least one constraint marked in step d, mark another constraint based on the R table”, claim 5 of U.S. Patent No. 10,496,463 B2 discloses identifying each constraint having a second predefined relationship with each constraint marked in d) and marking the constraints identified.  Table 4.5 in the Specification defines the “second predefined relationship” as marking a constraint found in an R table.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valadarsky et al., US 2002/0111755 A1 (on IDS), and further in view of Yemini et al., US 5,661,668 A.
Referring to claim 1:
In para. 0038, 0057, and 0108, Valadarsky et al. disclose a system, comprising: two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors (network elements, any entity in the network that may be managed). 
In para. 0037, 0039, and 0150-0154, Valadarsky et al. disclose a system comprising: at least one control unit configured to receive a list of parameters associated with the cooperative units and interactions between the cooperative units by at least one control unit; perform conflict and error detection (collection and correlation of alarms).

 In para. 0134 and 0152, Valadarsky et al. disclose b) identifying one or more constraints from the list, which need to be satisfied by a defined time (alarms are correlated and grouped by time).
In para. 0050, 0142-0144, and 0166-0167, Valadarsky et al. disclose c) identifying for each identified constraint whether any conflict or error exists; where a conflict occurs whenever an inconsistency between two or more cooperative units occurs (fault propagation rules and cause and effect—para. 0166-0167), and an error is associated with any condition that is inconsistent with the list of parameters (expected alarm associated with at least one respective fault type—para. 0050).
In para. 0145-0148, 0182, and 0335-0336, Valadarsky et al. disclose d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit associated with each marked constraint (counting the number of related alarms); perform at least one of diagnosis and prognosis based at least in part on the marked constraints (clustering of alarms). 
Referring to claim 2, in para. 0166-0168 and 0287, Valadarsky et al. disclose wherein the at least one control unit is further configured to perform diagnosis, including: f) identifying each constraint having a first predefined relationship with each constraint marked in d) (relations between Network elements, faults, and alarms); and g) marking the constraints identified in f). 

Referring to claim 4, in para. 0232-0234, Valadarsky et al. disclose wherein the at least control unit is further configured to perform prognosis, including: h) identifying each constraint having a second predefined relationship with each constraint marked in d); and i) marking the constraints identified in h). 
Referring to claim 5, in para. 0147 and 0037-00343, Valadarsky et al. disclose wherein the predetermined relationship includes a condition wherein a time associated with the identified constraint is later than a time associated with the constraint marked in step d). 
Referring to claim 6, in para. 0323-0326 and 0335, Valadarsky et al. disclose wherein the at least control unit is further configured to: create and update at least one constraint (C) table (Topology Table) using the list of parameters associated with the cooperative units and interactions between the cooperative units; and using the constraint table in step e) to identify each cooperative unit associated with each constraint marked in step d). 
Referring to claim 7, in para. 0250 and 0327-0328, Valadarsky et al. disclose wherein the at least control unit is further configured to: model dependencies between constraints to form at least one relationship (R) table using the C table and the list of parameters associated with a system of cooperative units and interactions between the cooperative units (relation between object types); and use the at least one R table in 
Referring to claim 8, in para. 0008, 0021, and 0063-0064, Valadarsky et al. disclose wherein the at least control unit is further configured to establish and update a constraint network (a graph) encompassing the constraints and their dependencies using the C and R tables, wherein each node in the constraint network is represented by a constraint and links between nodes represent relationships between constraints. 
Referring to claim 9, in para. 0009, 0250 and 0327-0328, Valadarsky et al. disclose wherein the at least control unit further stores a relationship (R) table of defined relations ships between constraints (critical information is held in memory—para. 0009), and wherein the at least control unit is configured to use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit (identify probable causes). 
Referring to claim 10, in para. 0326, Valadarsky et al. disclose wherein the R table includes at least one inclusive relationship between a first pair of constraints, and in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a second pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).
Referring to claim 11, in para. 0143, Valadarsky et al. disclose wherein the at least control unit is further configured to mark in a different manner the constraints for which an error or conflict has not been identified (filtering out alarms). 
Referring to claim 12, in para. 0219-0223, Valadarsky et al. disclose wherein the at least control unit is further configured to cause visualization of steps a), b) and c) and 
Referring to claim 13:
In para. 0038, 0057, and 0108, Valadarsky et al. disclose a system, comprising: two or more cooperative units, wherein the two or more cooperative units periodically exhibit conflicts and errors (network elements, any entity in the network that may be managed). 
In para. 0009, 0250 and 0327-0328, Valadarsky et al. disclose at least control unit storing a relationship (R) table identifying relationships between constraints (critical information is held in memory—para. 0009)
In para. 0037, 0039, and 0150-0154, Valadarsky et al. disclose the at least one control unit configured to receive a list of parameters associated with the cooperative units and interactions between the cooperative units; perform conflict and error detection (collection and correlation of alarms).
In para. 0097-0102, Valadarsky et al. disclose generation of alarms.  And in para. 0104, Valadarsky et al. disclose that an alarm is a notification of the form defined by this function, of a specific event.  An alarm may or may not represent an error.  In Fig. 6 and 7, Valadarsky et al. disclose a relationship between network elements.  However, Valadarsky et al. do not explicitly disclose a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units by a first time.  In col. 6, lines 50-52, Yemini et al. disclose an overload event when a delay on 20% of the communications links in a network exceeds 5 seconds.  In col. 7, lines 17-19, Yemini et al. disclose obtaining a 
 In para. 0134 and 0152, Valadarsky et al. disclose b) identifying one or more constraints from the list, which need to be satisfied by a defined time (alarms are correlated and grouped by time).
In para. 0050, 0142-0144, and 0166-0167, Valadarsky et al. disclose c) identifying for each identified constraint whether any conflict or error exists; where a conflict occurs whenever an inconsistency between two or more cooperative units 
In para. 0145-0148, 0182, and 0335-0336, Valadarsky et al. disclose d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit associated with each marked constraint (counting the number of related alarms).
In para. 0153 and 0356-0357, Valadarsky et al. disclose f) for at least one constraint marked in step d, mark another constraint based on the R table.
In para. 0145-0148 and 0335-0336, Valadarsky et al. disclose perform at least one of diagnosis and prognosis based at least in part on the marked constraints (clustering of alarms). 
Referring to claim 14, in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).
	Referring to claim 15, in para. 0326, Valadarsky et al. disclose wherein the R table includes at least one inclusive relationship between a first pair of constraints.
Referring to claim 16, in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a second pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).
Referring to claims 17 and 18, in para. 0250 and 0327-0328, Valadarsky et al. disclose wherein the at least control unit is configured to use the R table in performing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113